11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Lionell Breaux and L.J. Breaux, L.L.C.,       * From the 161st District
                                                Court of Ector County,
                                                Trial Court No. B-130,712.

Vs. No. 11-13-00190-CV                        * August 13, 2015

West Texas Peterbilt (Lubbock), Inc.,         * Memorandum Opinion by Bailey, J.
d/b/a West Texas Peterbilt (Odessa),            (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Lionell Breaux and L.J. Breaux, L.L.C.